                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 REEVES CONSTRUCTION COMPANY,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-73

        v.

 BAKER CONSTRUCTORS, INC., STOY
 MARLOW, and BRIAN REGENHARDT,

               Defendants.


                                         ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal. (Doc. 124.) Pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this action and

TERMINATES all motions and deadlines. The Clerk of Court shall CLOSE this case.

       SO ORDERED, this 23rd day of December, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
